                 Case 2:16-cr-00119-MCE Document 39 Filed 07/26/21 Page 1 of 2


     Daniel Olmos (SBN: 235319)
 1

 2

 3

 4

 5

 6   Attorney for Defendant
     BRIAN ARTHUR DEMPSEY, SR.
 7

 8                                       UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10                                          SACRAMENTO DIVISION

11

12 UNITED STATES,                                         Case No.: 2:16-cr-00119-MCE
13                          Plaintiff,                    STIPULATION AND ORDER FOR
                                                          BRIEFING SCHEDULE RE:
14          vs.                                           DEFENDANT’S MOTION TO DISMISS
                                                          PURSUANT TO FEDERAL RULE OF
15 BRIAN ARTHUR DEMPSEY, SR.,                             CRIMINAL PROCEDURE 12(B)
16                          Defendant.                    Hearing Date: September 2, 2021
                                                          Time: 10:00 a.m.
17                                                        Courtroom: 7
18
19          IT IS HEREBY STIPULATED AND AGREED between the Government, through Assistant

20 United States Attorney Heiko Coppola, and Defendant Brian Arthur Dempsey, Sr., through his attorney

21 Daniel B. Olmos, that the briefing schedule for the motion to dismiss filed by Defendant be set forth as

22 follows:

23          1.       The Government’s Opposition Brief shall be filed by August 20, 2021;

24          2.       Defendant’s Reply Brief shall be filed by August 27, 2021.

25 //

26 //

27 //

28 //
     STIPULATION AND ORDER RE BRIEFING SCHEDULE FOR DEFENDANT’S MOTION TO DISMISS
     CASE NO.: 2:16-CR-00119-MCE               1
30
                 Case 2:16-cr-00119-MCE Document 39 Filed 07/26/21 Page 2 of 2



 1          IT IS SO STIPULATED.

 2 Dated: July 22, 2021                                  NOLAN BARTON & OLMOS, LLP
 3

 4                                                              /s/ Daniel B. Olmos
                                                         Daniel B. Olmos
 5                                                       Attorney for Defendant Brian Arthur Dempsey, Sr.
 6

 7 Dated: July 22, 2021                                  PHILLIP A. TALBERT
                                                         Acting United States Attorney
 8

 9                                                By:          /s/ Heiko Coppola
                                                         Heiko Coppola
10
                                                         Assistant United States Attorney
11

12

13

14
                                                     ORDER
15

16
            GOOD CAUSE HAVING BEEN SHOWN, and pursuant to stipulation by the parties, it is
17
     hereby ordered that the briefing schedule with regard to Defendant’s motion to dismiss be set forth as
18
     follows:
19
            1.       The Government’s Opposition Brief shall be filed by August 20, 2021;
20
            2.       Defendant’s Reply Brief shall be filed by August 27, 2021.
21
            IT IS SO ORDERED.
22
     Dated: July 26, 2021
23

24

25

26

27

28
     STIPULATION AND ORDER RE BRIEFING SCHEDULE FOR DEFENDANT’S MOTION TO DISMISS
     CASE NO.: 2:16-CR-00119-MCE               2
30
